DETAILED ACTION

Notice of Pre-AlA or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 16, 2022, has been entered.






Claim Disposition

3.	Claims 14-22 are cancelled. Claim 25 has been added. Claims 1-13 and 23-25 are pending and are under examination.





Claim Objection
4.	Claims 7-10 and 24-25 are objected to for the following informalities:
For clarity it is suggested that claim 7 is amended to read, “…wherein the end of fermentation product is ethanol or a non-ethanol biochemical”.
Claims 24-25 are objected to as depending from a rejected base claims.
Appropriate correction is required. 





Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




5.	Claims 6 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 is indefinite for the recitation of “glucose, maltose oligosaccharides or mixtures thereof” because there is no clear antecedent basis in claim 1 with the recitation of “produce saccharides”, because that language could mean production of glucose, fructose, high fructose syrup and corn syrup (monosaccharides) and does not necessarily include disaccharides such as maltose or oligosaccharides.
Claim 12 is indefinite because it depends from claim 1 and includes all fermenting organism, including Aspergillus kawachii which is the comparison organism utilized in claims such as claim 7.



Claim Rejections - 35 USC §103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly
owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The claimed invention is directed to a method for processing granular starch comprising contacting a slurry comprising granular starch with a glucoamylase and a granular starch converting alpha amylase at a temperature at or below the gelatinization temperature of the granular starch, to produce saccharides, wherein the granular starch converting alpha amylase comprises the amino acid sequence of SEQ ID NO: 22 and wherein the glucoamylase comprises the amino acid sequence of SEQ ID NO: 4. The claimed invention is compared to the Aspergillus kawachii having SEQ ID NO: 2 which is known in the art (see Dunn-Coleman et al.  which teaches granular starch contacted with alpha-amylase and the inclusion of glucoamylase (see abstract and col. 1). Dunn-Coleman et al. teach the structure of SEQ ID NO:2 with 100% identity from the organism Aspergillus kawachii (see alignment below). The crux of the claimed invention is contacting of a slurry of granular starch with a glucoamylase and granular starch converting alpha amylase with the temperature.

7.	Claims 1-13 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Slupska et al. (US Patent No. 10,100,299, March 2, 2007) in view of DANISCO US INC., (WO2014/093123, June 2014, of record in the application) and Udagawa et al. (US Application No. 8,263,381, May 10, 2004)and Dunn-Coleman et al. (US Patent No.7,205,138, May 27, 2004).
Slupska et al. teach processing granular starch in a slurry using glucoamylase and granular starch converting alpha amylase (the structure of Slupska set forth in SEQ ID NO: 52 is 98.6% identical to instant SEQ ID NOs: 3 and 22). Slupska et al. teach “in general, starch to fructose processing consists of four steps: liquefaction of granular starch, saccharification of the liquefied starch into dextrose, purification, and isomerization to fructose. The object of a starch liquefaction process is to convert a concentrated suspension of starch polymer granules into a solution of soluble shorter chain length dextrins of low viscosity. This step is essential for convenient handling with standard equipment and for efficient conversion to glucose or other sugars. To liquefy granular starch, it is necessary to gelatinize the granules by raising the temperature of the granular starch to over about 72.degree. C. The heating process instantaneously disrupts the insoluble starch granules to produce a water soluble starch solution. The solubilized starch solution is then liquefied by amylase. A starch granule is composed of: 69-74% amylopectin, 26-31% amylose, 11-14% water, 0.2-0.4% protein, 0.5-0.9% lipid, 0.05-0.1% ash, 0.02-0.03% phosphorus, 0.1% pentosan. Approximately 70% of a
granule is amorphous and 30% is crystalline” (see abstract, Figs 7, 8 and 9; and entire document). Fermentation, fermentation products that are ethanol and non-ethanol; and glucose and glucose syrup are disclosed by Slupska et al. (see abstract, Figure 12 and paragraphs 10, 16, 98 and 409, for example).
Slupska et al. does not teach the strain Aspergillus kawachii, to be able to make the comparison, however, discloses the process using the claimed enzymes. Danisco teaches said strain and the processing of granular starch. The fact that Slupska et al. teaches: granular starch processing by contacting a slurry with the glucoamylase and granular starch converting alpha amylase at a gelatinization temperature, and produces saccharides, wherein the granular starch converting alpha amylase comprises a structure that is at least 98% identical to SEQ ID NO: 22 and SEQ ID NO: 3, means that it would result in an increased starch conversion as recited in instant claim 2. Although Slupska et al. does not mention these comparisons as recited in claims 2-5, the composition used in the method of Slupska et al. would necessarily produce those results. The claim language indicates that the “method results in” which means as the method is taught and practiced in the art, the art also teaches the comparative resulting effects, thus the limitations of claims 2-5 are obvious. Furthermore, Danisco teaches a method of processing starch and offers comparative data amongst other strains, thus it would be obvious to make such comparisons using the method of Slupska et al. Slupska et al. teach that to “liquefy granular starch, it is necessary to gelatinize the granules by raising the temperature of the granular starch to over about 72.degree. C” (see paragraph 58). However, Slupska et al. teach at paragraph 7 that there “is also an industry drive to identify amylases and glucoamylases capable of efficiently hydrolyzing granular starch (e.g. raw granular starch) at low temperatures without the need for a high temperature starch gelatinization step; the enzymes of the invention, e.g. amylases, glucoamylases and glucosidases, can be utilized to fulfill this need”. Thus, it is clear that Slupska et al. utilized a range of temperatures and the instant application disclosure indicates that a gelatinization temperature can be 80 degrees C. Moreover, Danisco also teaches a gelatinization temperature that renders the claimed invention as obvious (see pages 4-5, 10 and Fig 4). Additionally, Danisco discloses the a-amylase from Aspergillus fumigatus Af293 (AfAmyl) (SEQ ID NO: 1) which shares 100% identity with SEQ ID NO: 23 of the present application; Aspergillus terreus which shares 100% sequence identity with SEQ ID NO:22, and SEQ ID NO: 4 with 100% sequence identity (glucoamylase), see the alignments below. DANISCO US INC also refer to variants of SEQ ID NO: 1 having 80% identity thereof. Among said variants, SEQ ID NO: 6 (A. terreus NIH2624) and SEQ ID NO: 5 (Neosartorya fischeri NRRL 181), all share 100% identity with SEQ ID NO: 22 and 24, respectively, of the present application. AfAmyl has an acidic working range and contributes to high ethanol yield and low residual starch in simultaneous saccharification and fermentation (SSF), for example, particularly when used together with a glucoamylase such as Aspergillus niger glucoamylase (AnGA) or Trichoderma glucoamylase (TrGA). Further suitable glucoamylases include those derived from A. oryzae, A. awamori, A. fumigatus, Talaromyces emersonii, T. leycettanus, Trametes, Thermomyces, Athelia or Humicola sp. AfAmyl catalyzes starch saccharification to an oligosaccharide composition significantly enriched in DPI and DP2 (i.e., glucose and maltose) compared to the products of saccharification catalyzed by Aspergillus kawachii alpha-amylase (AkAA). AkAA having SEQ ID NO: 10 shares 99.5 % identity with Aspergillus kawachii alpha-amylase (AkAA) having SEQ ID NO: 2 of the present application. AfAmyl can be used at a lower dosage than AkAA to produce comparable levels of ethanol. AfAmyl in combination with pullulanase and glucoamylase appears at least three times more efficient than AkAA in combination with pullulanase and glucoamylase in removing residual starch, see examples 8 and 9. AfAmyl amylase may also be effective in direct hydrolysis of starch for syrup and/or biochemicals (e.g., alcohols, organic acids, amino acids, other biochemicals and biomaterials) where the reaction temperature is below the gelatinization temperature of substrate. AfAmyl can be secreted by a host cell with other enzymes during fermentation or SSF. Since the a-amylase of the reference is identical to the alpha-amylase of the present application, it also has the same enzymatic properties and will thus show the same technical effects. Hence, no difference can be identified between present claims and the reference. All applications of the enzyme disclosed in the present application were known from the reference. Moreover, Udagawa et al. teach processing of granular starch, gelatinization, a glucoamylase that is 86.1% identical to instant claim 4 and an alpha amylase from Aspergillus kawachii (see paragraphs 23, 84, 108 and 114). In addition, Dunn-Coleman et al. teach granular starch contacted with alpha-amylase and the inclusion of glucoamylase (see abstract and col. 1). Dunn-Coleman et al. teach the structure of SEQ ID NO: 2 with 100% identity from the organism Aspergillus kawachii.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to arrive at the claimed invention as a whole because Slupska et al. teach the claimed method for processing granular starch and the enzymes utilized, therefore would necessarily get the resulting effects recited in claims 3-5 and the art already acknowledges Aspergillus kawachil as set forth in comparative studies reported in Danisco and disclosed in Udagawa et al. and Dunn-Coleman et al. It would be obvious for an ordinary skilled worker to substitute known elements from the disclosure in the art, for routine optimization of expected results. Therefore, the claimed invention is prima facie obvious.
Moreover, the Supreme Court pointed out in KSR, “a patent composed of several elements is not proved obvious merely by demonstrating that each of its elements was, independently, known in the prior art.” KSR, 127 S. Ct. at 1741. Tne Court thus reasoned that the analysis under 35 U.S.C. 103 "need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the “inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 1741. The Court further advised that “[a] person of ordinary skill is...a person of ordinary creativity, not an automation.” Id. at 1742. Therefore, the claimed invention was obvious to make and use at the time the invention was made and was prima facie obvious.



SEQ ID NO:22
RESULT 1
BBF30090
ID   BBF30090 standard; protein; 587 AA.
XX
AC   BBF30090;
XX
DT   05-JUN-2014  (first entry)
XX
DE   Aspergillus terreus NIH2624 alpha amylase precursor protein, SEQ ID 7.
XX
KW   Alpha-amylase; Amyl; baking; brewing; feed-additive; feedstuff;
KW   fermentation; food; food-additive; meat; oil; protein engineering;
KW   saccharification; starch; surfactant; textile.
XX
OS   Aspergillus terreus NIH2624.
XX
FH   Key             Location/Qualifiers
FT   Region          1..477
FT                   /note= "Catalytic core region"
FT   Domain          478..587
FT                   /note= "Carbohydrate binding domain"
XX
CC PN   WO2014058572-A1.
XX
CC PD   17-APR-2014.
XX
CC PF   17-SEP-2013; 2013WO-US060068.
XX
PR   10-OCT-2012; 2012WO-CN082699.
XX
CC PA   (DASC ) DANISCO US INC.
XX
CC PI   Hua L,  Tang Z,  Vroemen C,  Zhang B,  Zhang Z;
XX
DR   WPI; 2014-G77199/30.
DR   REFSEQ; XP_001209405.1.
XX
CC PT   New isolated alpha-amylase from Talaromyces emersonii or its variant 
CC PT   comprising specific amino acid sequence, used in preparing food 
CC PT   composition e.g. baking composition, food additive and oil, and fermented
CC PT   beverage, such as beer.
XX
CC PS   Example 1; SEQ ID NO 7; 119pp; English.
XX
CC   The present invention relates to a novel alpha-amylase from a Talaromyces
CC   emersonii or its variant. The alpha-amylase comprises an amino acid 
CC   sequence with at least 80% amino acid sequence identity to (a) residues 1
CC   -603 of SEQ ID NO: 1 (BBF30084), (b) residues 1-476 of SEQ ID NO: 1, 
CC   where the variant has the alpha-amylase activity. Also described are: (1)
CC   a method for saccharifying a composition comprising a starch to produce a
CC   composition comprising a glucose; (2) a method for providing a fermented 
CC   beverage (beer); (3) a composition comprising the glucose produced by the
CC   method; (4) a liquefied starch and a fermented beverage (beer) produced 
CC   by the methods; (5) a composition for the use of saccharifying the 
CC   composition having starch; (6) a method and a composition for producing a
CC   food composition; (7) a method and a composition (comprising a 
CC   surfactant) for removing starchy stains from laundry, dishes, or textiles
CC   ; (8) a method for desizing a textile. The Talaromyces emersonii alpha 
CC   amylase or its variant is useful: for production of a composition 
CC   comprising the glucose, the liquefied starch and the fermented beverage; 
CC   for preparing the food composition (such as food product, baking 
CC   composition, food additive, an animal food product, feed product, feed 
CC   additive, an oil, meat and lard); for removing starchy stains from 
CC   laundry, dishes, or textiles; in the laundry detergent laundry detergent 
CC   additive, or manual or automatic dishwashing detergent; and in desizing 
CC   the textile. The present sequence represents a Aspergillus terreus 
CC   NIH2624 alpha amylase precursor protein, used in the method of the 
CC   invention for saccharifying the composition comprising the starch.
XX
SQ   Sequence 587 AA;

  Query Match             100.0%;  Score 3142;  DB 21;  Length 587;
  Best Local Similarity   100.0%;  
  Matches  587;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 LTPAEWRSQSIYFLLTDRFGRTDNSTTAACDTSDRVYCGGSWQGIINQLDYIQGMGFTAI 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 LTPAEWRSQSIYFLLTDRFGRTDNSTTAACDTSDRVYCGGSWQGIINQLDYIQGMGFTAI 60

Qy         61 WITPVTGQFYENTGDGTSYHGYWQQDIYDLNYNYGTAQDLKNLANALHERGMYLMVDVVA 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 WITPVTGQFYENTGDGTSYHGYWQQDIYDLNYNYGTAQDLKNLANALHERGMYLMVDVVA 120

Qy        121 NHMGYDGAGNTVDYSVFNPFSSSSYFHPYCLISNYDNQTNVEDCWLGDTTVSLPDLDTTS 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 NHMGYDGAGNTVDYSVFNPFSSSSYFHPYCLISNYDNQTNVEDCWLGDTTVSLPDLDTTS 180

Qy        181 TAVRNIWYDWVADLVANYSIDGLRVDTVKHVEKDFWPGYNSAAGVYCVGEVYSGDPAYTC 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 TAVRNIWYDWVADLVANYSIDGLRVDTVKHVEKDFWPGYNSAAGVYCVGEVYSGDPAYTC 240

Qy        241 PYQNYMDGVLNYPIYYQLLYAFESSSGSISDLYNMISSVASSCKDPTLLGNFIENHDNPR 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 PYQNYMDGVLNYPIYYQLLYAFESSSGSISDLYNMISSVASSCKDPTLLGNFIENHDNPR 300

Qy        301 FASYTSDYSQAKNVITFIFLSDGIPIVYAGQEQHYSGGSDPANREATWLSGYSTSATLYT 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 FASYTSDYSQAKNVITFIFLSDGIPIVYAGQEQHYSGGSDPANREATWLSGYSTSATLYT 360

Qy        361 WIATTNQIRSLAISKDAGYVQAKNNPFYSDSNTIAMRKGTTAGAQVITVLSNKGASGSSY 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 WIATTNQIRSLAISKDAGYVQAKNNPFYSDSNTIAMRKGTTAGAQVITVLSNKGASGSSY 420

Qy        421 TLSLSGTGYSAGATLVETYTCTTVTVDSSGNLPVPMTSGLPRVFVPSSWVNGSALCNTEC 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 TLSLSGTGYSAGATLVETYTCTTVTVDSSGNLPVPMTSGLPRVFVPSSWVNGSALCNTEC 480

Qy        481 TAATSISVLFEELVTTTYGENIYLSGSISQLGSWNTASAVALSASQYTSSNPEWYVSVTL 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 TAATSISVLFEELVTTTYGENIYLSGSISQLGSWNTASAVALSASQYTSSNPEWYVSVTL 540

Qy        541 PVGTSFQYKFIKKGSDGSVVWESDPNRSYTVPAGCEGATVTVADTWR 587
              |||||||||||||||||||||||||||||||||||||||||||||||
Db        541 PVGTSFQYKFIKKGSDGSVVWESDPNRSYTVPAGCEGATVTVADTWR 587



SEQ ID NO:4
RESULT 1
BBI74678
ID   BBI74678 standard; protein; 612 AA.
XX
AC   BBI74678;
XX
DT   14-AUG-2014  (first entry)
XX
DE   Aspergillus fumigatus glucoamylase 1 AfGA1 mature protein, SEQ 12.
XX
KW   EC 3.2.1.3; GA1; brewing; cereal; fermentation;
KW   glucan 1,4-alpha-glucohydrolase; glucoamylase 1; liquification; malt;
KW   saccharification; starch.
XX
OS   Aspergillus fumigatus.
XX
FH   Key             Location/Qualifiers
FT   Region          505..612
FT                   /note= "Carbohydrate binding domain"
XX
CC PN   WO2014092961-A1.
XX
CC PD   19-JUN-2014.
XX
CC PF   21-NOV-2013; 2013WO-US071162.
XX
PR   11-DEC-2012; 2012WO-CN086369.
XX
CC PA   (DASC ) DANISCO US INC.
XX
CC PI   Ge J,  Hua L,  Lee SH,  Shetty JK,  Strohm BA,  Tang Z,  Ward DE;
XX
DR   WPI; 2014-L95368/42.
DR   N-PSDB; BBI74674.
DR   REFSEQ; XP_749206.
XX
CC PT   Simultaneously liquefying/saccharifying starch composition to make 
CC PT   glucose composition involves contacting composition with Aspergillus 
CC PT   fumigatus glucoamylase expressed in Trichoderma reesei and alpha-amylase;
CC PT   and liquefying/saccharifying.
XX
CC PS   Claim 1; SEQ ID NO 12; 101pp; English.
XX
CC   The present invention relates to a novel method for simultaneously 
CC   liquefying and saccharifying a composition comprising a starch to produce
CC   a composition comprising a glucose. The method comprises: (a) contacting 
CC   composition comprising starch with an isolated Aspergillus fumigatus 
CC   glucoamylase expressed in a Trichoderma reesei (AfGATR), or its variant 
CC   comprising the sequence of SEQ ID NO: 12 (BBI74678) or SEQ ID NO: 13 
CC   (BBI74679), and an alpha-amylase; and (b) liquefying and saccharifying 
CC   composition comprising the starch above the gelatinization temperature of
CC   the starch in the same reaction vessel to produce the glucose containing 
CC   composition. Also described are: (1) a composition comprising glucose 
CC   produced by the method; (2) a liquefied starch produced by the method; 
CC   (3) a fermented beverage produced by the method; and (4) a composition 
CC   for saccharifying the composition containing starch, comprising an 
CC   isolated AfGATR, or its variant. The method is useful for simultaneously 
CC   liquefying and saccharifying the composition comprising starch to produce
CC   the composition comprising glucose; for making liquefied starch, 
CC   fermented beverage or end of fermentation product (beer, cereal or malt 
CC   beverages). The present sequence represents an Aspergillus fumigatus 
CC   glucoamylase 1 (glucan 1,4-alpha-glucohydrolase) AfGA1 mature protein, 
CC   used for producing the glucose comprising composition.
XX
SQ   Sequence 612 AA;

  Query Match             100.0%;  Score 3205;  DB 21;  Length 612;
  Best Local Similarity   100.0%;  
  Matches  612;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 APQLSARATGSLDSWLGTETTVALNGILANIGADGAYAKSAKPGIIIASPSTSEPDYYYT 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 APQLSARATGSLDSWLGTETTVALNGILANIGADGAYAKSAKPGIIIASPSTSEPDYYYT 60

Qy         61 WTRDAALVTKVLVDLFRNGNLGLQKVITEYVNSQAYLQTVSNPSGGLASGGLAEPKYNVD 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 WTRDAALVTKVLVDLFRNGNLGLQKVITEYVNSQAYLQTVSNPSGGLASGGLAEPKYNVD 120

Qy        121 MTAFTGAWGRPQRDGPALRATALIDFGNWLIDNGYSSYAVNNIWPIVRNDLSYVSQYWSQ 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 MTAFTGAWGRPQRDGPALRATALIDFGNWLIDNGYSSYAVNNIWPIVRNDLSYVSQYWSQ 180

Qy        181 SGFDLWEEVNSMSFFTVAVQHRALVEGSTFAKRVGASCSWCDSQAPQILCYMQSFWTGSY 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 SGFDLWEEVNSMSFFTVAVQHRALVEGSTFAKRVGASCSWCDSQAPQILCYMQSFWTGSY 240

Qy        241 INANTGGGRSGKDANTVLASIHTFDPEAGCDDTTFQPCSPRALANHKVYTDSFRSVYAIN 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 INANTGGGRSGKDANTVLASIHTFDPEAGCDDTTFQPCSPRALANHKVYTDSFRSVYAIN 300

Qy        301 SGIPQGAAVSAGRYPEDVYYNGNPWFLTTLAAAEQLYDAIYQWKKIGSISITSTSLAFFK 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 SGIPQGAAVSAGRYPEDVYYNGNPWFLTTLAAAEQLYDAIYQWKKIGSISITSTSLAFFK 360

Qy        361 DIYSSAAVGTYASSTSTFTDIINAVKTYADGYVSIVQAHAMNNGSLSEQFDKSSGLSLSA 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 DIYSSAAVGTYASSTSTFTDIINAVKTYADGYVSIVQAHAMNNGSLSEQFDKSSGLSLSA 420

Qy        421 RDLTWSYAAFLTANMRRNGVVPAPWGAASANSVPSSCSMGSATGTYSTATATSWPSTLTS 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 RDLTWSYAAFLTANMRRNGVVPAPWGAASANSVPSSCSMGSATGTYSTATATSWPSTLTS 480

Qy        481 GSPGSTTTVGTTTSTTSGTAAETACATPTAVAVTFNEIATTTYGENVYIVGSISELGNWD 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 GSPGSTTTVGTTTSTTSGTAAETACATPTAVAVTFNEIATTTYGENVYIVGSISELGNWD 540

Qy        541 TSKAVALSASKYTSSNNLWYVSVTLPAGTTFEYKYIRKESDGSIVWESDPNRSYTVPAAC 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        541 TSKAVALSASKYTSSNNLWYVSVTLPAGTTFEYKYIRKESDGSIVWESDPNRSYTVPAAC 600

Qy        601 GVSTATENDTWQ 612
              ||||||||||||
Db        601 GVSTATENDTWQ 612




SEQ ID NO:2
RESULT 1
US-11-347-886A-3
; Sequence 3, Application US/11347886A
; Patent No. 7205138
; GENERAL INFORMATION:
;  APPLICANT: Dunn-Coleman, Nigel
;  APPLICANT:  Lantero, Oreste
;  APPLICANT:  Shetty, Jayarama K.
;  APPLICANT:  Lantz, Suzanne E.
;  APPLICANT:  Pepsin, Michael J.
;  TITLE OF INVENTION: Heterologous Expression of an Aspergillus kawachi Acid-Stable
;  TITLE OF INVENTION:  Alpha Amylase and Applications in Granular Starch Hydrolysis
;  FILE REFERENCE: GC841-C1
;  CURRENT APPLICATION NUMBER: US/11/347,886A
;  CURRENT FILING DATE:  2006-02-06
;  PRIOR APPLICATION NUMBER: US 10/999,886
;  PRIOR FILING DATE: 2004-11-30
;  PRIOR APPLICATION NUMBER: US 60/605,437
;  PRIOR FILING DATE: 2004-08-30
;  PRIOR APPLICATION NUMBER: US 60/575,175
;  PRIOR FILING DATE: 2004-05-27
;  NUMBER OF SEQ ID NOS: 7
;  SOFTWARE: PatentIn version 3.2
; SEQ ID NO 3
;   LENGTH: 619
;   TYPE: PRT
;   ORGANISM: Aspergillus kawachi
US-11-347-886A-3

  Query Match             100.0%;  Score 3290;  DB 7;  Length 619;
  Best Local Similarity   100.0%;  
  Matches  619;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 LSAAEWRTQSIYFLLTDRFGRTDNSTTATCNTGDQIYCGGSWQGIINHLDYIQGMGFTAI 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 LSAAEWRTQSIYFLLTDRFGRTDNSTTATCNTGDQIYCGGSWQGIINHLDYIQGMGFTAI 60

Qy         61 WISPITEQLPQDTSDGEAYHGYWQQKIYNVNSNFGTADDLKSLSDALHARGMYLMVDVVP 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 WISPITEQLPQDTSDGEAYHGYWQQKIYNVNSNFGTADDLKSLSDALHARGMYLMVDVVP 120

Qy        121 NHMGYAGNGNDVDYSVFDPFDSSSYFHPYCLITDWDNLTMVQDCWEGDTIVSLPDLNTTE 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 NHMGYAGNGNDVDYSVFDPFDSSSYFHPYCLITDWDNLTMVQDCWEGDTIVSLPDLNTTE 180

Qy        181 TAVRTIWYDWVADLVSNYSVDGLRIDSVEEVEPDFFPGYQEAAGVYCVGEVDNGNPALDC 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 TAVRTIWYDWVADLVSNYSVDGLRIDSVEEVEPDFFPGYQEAAGVYCVGEVDNGNPALDC 240

Qy        241 PYQKYLDGVLNYPIYWQLLYAFESSSGSISNLYNMIKSVASDCSDPTLLGNFIENHDNPR 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 PYQKYLDGVLNYPIYWQLLYAFESSSGSISNLYNMIKSVASDCSDPTLLGNFIENHDNPR 300

Qy        301 FASYTSDYSQAKNVLSYIFLSDGIPIVYAGEEQHYSGGDVPYNREATWLSGYDTSAELYT 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 FASYTSDYSQAKNVLSYIFLSDGIPIVYAGEEQHYSGGDVPYNREATWLSGYDTSAELYT 360

Qy        361 WIATTNAIRKLAISADSDYITYANDPIYTDSNTIAMRKGTSGSQIITVLSNKGSSGSSYT 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 WIATTNAIRKLAISADSDYITYANDPIYTDSNTIAMRKGTSGSQIITVLSNKGSSGSSYT 420

Qy        421 LTLSGSGYTSGTKLIEAYTCTSVTVDSNGDIPVPMASGLPRVLLPASVVDSSSLCGGSGN 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 LTLSGSGYTSGTKLIEAYTCTSVTVDSNGDIPVPMASGLPRVLLPASVVDSSSLCGGSGN 480

Qy        481 TTTTTTAATSTSKATTSSSSSSAAATTSSSCTATSTTLPITFEELVTTTYGEEVYLSGSI 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 TTTTTTAATSTSKATTSSSSSSAAATTSSSCTATSTTLPITFEELVTTTYGEEVYLSGSI 540

Qy        541 SQLGEWDTSDAVKLSADDYTSSNPEWSVTVSLPVGTTFEYKFIKVDEGGSVTWESDPNRE 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        541 SQLGEWDTSDAVKLSADDYTSSNPEWSVTVSLPVGTTFEYKFIKVDEGGSVTWESDPNRE 600

Qy        601 YTVPECGSGSGETVVDTWR 619
              |||||||||||||||||||
Db        601 YTVPECGSGSGETVVDTWR 619







Response to Arguments

8.	Applicant's comments have been considered in full. Withdrawn objections/rejections will not be discussed herein as applicant's comments are moot. Note the 103 rejection of record remains and is traversed by applicant. Applicant state that without acquiescing claim 1 has been amended to add “SEQ ID NO: 4” and there is no teaching set forth by the examiner of this in the art cited. This argument is not persuasive because the art discloses the structure as provided above in the Danisco  reference. Modifications have been made to the rejection to reflect changes made to the claims.


Conclusion

9.	No claims are presently allowable.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOPE ROBINSON whose telephone number is (571)272-0957. The examiner can normally be reached on Monday-Friday from 9:00
a.m. to 5:00 p.m. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi, can be reached at (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/HOPE A ROBINSON/Primary Examiner, Art Unit 1652